UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1025


WILLIAM BROWN, JR.; B & M HITECH ELECTRIC,

                    Plaintiffs - Appellants,

             v.

TOMPKINS BUILDERS, INC.; S. B. BALLARD CONSTRUCTION COMPANY;
T. K. DAVIS CONSTRUCTION COMPANY; WATSON ELECTRICAL
CONSTRUCTION COMPANY, LLC; DAVID BROWN; DAVID COLLINS;
RICHARD ALLARD, JR.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:16-cv-00599-REP)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Brown, Jr., Appellant Pro Se. Jaime Brett Wisegarver, HIRSCHLER
FLEISCHER, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Brown, Jr., and B & M Hitech Electric appeal the district court’s order

dismissing their complaint. We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we deny the Plaintiffs’

motion for an audience and affirm for the reasons stated by the district court. Brown v.

Tompkins Builders, Inc., No. 3:16-cv-00599-REP (E.D. Va., Dec. 6, 2016). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2